OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC8401 Colesville RoadSilver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30, 2010 Date of reporting period: September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND Annual Report September 30, 2010 THE PROFIT FUND LETTER TO SHAREHOLDERS During the fiscal year ended September 30, 2010, The Profit Fund returned 9.42% percent versus the S&P 500 Index’s 10.16% return. The Profit Fund return is recorded net of fees which played a role in the Fund underperforming the S&P 500 Index. The graphic and table below show the historical performance (in percentage terms) of The Profit Fund and the S&P 500 Index over each fiscal year since 2000. The Profit Fund -31.37% -17.59% 30.04% 14.28% 9.82% 7.10% 16.92% -20.12% -0.29% 9.42% S&P 500 Index -26.62% -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% 10.16% Market Review: The decline in the GDP growth rate from 5% to 2% throughout the year is not a pattern that should give comfort to market investors. Further, nonfarm payrolls have declined from steady gains in the beginning of the year to losses in four of the past five months. In addition, the general negative trend in employment should not be a comforting environment for investors. The Q2 selloff put the market closer to what we consider to be “fair” valuation. Since then, the market rallied in Q3 with the S&P 500 Index rising nearly 11%. In a period of conflicting economic data, high unemployment, and anemic economic growth, it is difficult for us to understand why investors are not requiring a discount to put new capital to work in the equity market. Equity investments by definition are residual interests on a company that are not afforded any protection from a poor economy. In the current period of heightened market uncertainty, we believe investors would be better served entering the market when stock valuations are below, not at or above historical averages. 2 In the face of challenging economic data, market sentiment at current levels feels overly optimistic. The real concern for us is what happens when a company falls short in meeting lofty expectations. In addition, we could experience a repeat of what happened to stock valuations in the mid to late 70’s. That was a period in which corporate earnings doubled but investors made little to no gains. Choosing the right entry points is just as important as it is to picking the right stocks - especially in a challenging market as the one all investors are witnessing right now. Fund Performance: The Profit Fund (the “Fund”) underperformed the S&P 500 Index (the “Index”) during the fiscal year 2010. The most significant detractors from the Fund’s performance were our decisions related to the Health Care and Energy sectors. Given our concerns about the economy in general and the housing market in particular, we took a more defensive posture by overweighting Health Care and underweighting Financials. While our underweight in Financials added to our relative performance, our overweight in Health Care was detrimental. We were also negatively impacted by our individual stock selections in the Health Care sector. While Health Care stocks in the Index increased 7.9%, our Health Care stocks declined 1.9%. Gilead Sciences, Quest Diagnostics, Amgen, and Medtronic are the culprits. Our Energy holdings underperformed the Index by 6.3%, as a result of a 43.3% decline in our Transocean holding. The BP oil disaster in the Gulf of Mexico was a major factor as Transocean’s drilling rig, the Deepwater Horizon, exploded and the U.S. government suspended all drilling for a significant period of time. GameStop was also a negative holding during the fiscal year due to concerns over video game sales slowing due to upcoming digital download expectations which have yet to materialize. GameStop declined 24% for the year subtracting 25 basis points of relative performance. Positive performance came from our positions in the Information Technology and Financials sectors. It is our belief that much of the growth in the market will come from the Information Technology sector. Therefore, we maintained a material overweight in the sector. This allocation decision proved to be accretive. However, the primary driver of our outperformance in the sector was our selections. Within the Information Technology sector, Akamai, Citrix Systems and Apple were the largest contributors, appreciating 155.0%, 77.6% and 53.1%, respectively. Akamai was up significantly during the fiscal year as the trend toward uploading and downloading data rich content continued unabated. The ever increasing demand and usage of high definition streaming media as well as the takeoff in cloud computing where users access data from multiple locations required that companies provide content quickly and reliably. Akamai’s acceleration services which speeds up content to end users was in high demand, leading to earnings growth well above expectations. Citrix also benefited from the trend toward virtual desktops or cloud computing. During the fiscal year, hardware competitors HP, Dell, and IBM all went to battle over 3Par, a maker of data provisioning and tiering storage solutions. Investor enthusiasm and conviction over virtual desktop adoption was further cemented after learning of positive feedback from vendors and customers, while the trend toward having applications being 3 served from outside the desktop is still in its infancy. Citrix’s lead over rival VMware allowed the stock to appreciate considerably. Apple showed and continues to show its dominance in the consumer electronic space time and time again. When the company releases a product into a category that product often quickly rise to the top of that category. For example, in Q3 Apple sold 17.6% of all smartphones - second only to Nokia. The popularity of the iPhone also extends to the iPad which was released in the most recent quarter and already commands a 95% market share of all tablet PCs. In a challenging economic environment, it seems Apple’s well engineered and designed products are one of the few everyday luxury items consumers are willing to spend on. In Financials, our selections outperformed the Index by 1.3%. Much of the outperformance came from holding Aflac, which increased 24%, and underweighting Bank of America, which declined 17.6%. Aflac sells supplemental insurance in the U.S. and Japan. While sales in the U.S. have been negative for over a year, the company’s sales in Japan, which make up nearly three-fourths of its total business, have been spectacular. Bank of America, which we consider undervalued, has been a position we have slowly been adding to at current levels. Earlier in the year we avoided the banks as investor enthusiasm over the core earnings potential for the banks was overly bullish and did not factor in potential legislative changes that would cause the banks to be less profitable. Purchases and Sales: Purchases: In general, the purchases were designed to add growth to the portfolio. Despite our concerns about the poor macro-economic outlook, we became somewhat less defensive during the course of the last six months of the fiscal year. Best Buy – Best Buy is a multinational retailer of consumer electronics, home office products, entertainment software, appliances and related services, with over 4,000 stores in the U.S., Canada, Europe, and China. The stock had traded down during the second half of the year due to declining prices of televisions and other mature consumer electronics and competitive pressures from mass and online retailers following the bankruptcy and liquidation of Circuit City. We believe Best Buy’s focus on faster-growing and higher margin mobile devices, particularly smartphones and tablets, will continue to drive profitable growth and differentiate Best Buy and Best Buy Mobile stores from its competitors. Express Scripts – We purchased Express Scripts at the end of 2009 as the valuation of the stock at the time did not take into consideration the type of growth we believe this Pharmacy Benefit Manager (“PBM”) was going to have over the next few years. The growing amount of drugs losing patents was going to create an increased wave of generic drugs that are significantly more profitable than non-generics for the PBM. Additionally, the company had just completed the Next Rx acquisition that we felt was going to help the company accelerate earnings as they transferred the Rx client base to Express Script’s platform. Aetna – Health care insurance company Aetna has been flattish for most of the year but sold off from April through June as lingering concerns over the negative impact of the government mandated health care reform efforts pushed stock valuations to what we considered to be very low levels. We entered the stock in May after concluding that the 4 fears over the profitability of the company were overblown. While premium increases may be limited going forward, we believe the increase in the volume of new participants will allow Aetna to generate positive earnings growth. Since purchasing our position in Aetna, the financial results for the company have been very strong and management has continued to raise earnings guidance and expectations around the business for the foreseeable future. Morgan Stanley – We purchased Morgan Stanley after exiting our position in Goldman Sachs. Morgan Stanley operates in the same business as Goldman Sachs and also has a much storied franchise. We chose to purchase the stock as Morgan Stanley did not receive a Wells Notice from the SEC in connection with their CDO businesses. In our opinion, the company is well capitalized with a tier 1 ratio well above what we believe is needed to face forthcoming regulatory reforms. In addition, the relative valuation discount to peers attracted us to the stock. Nike – Nike was added to the Fund’s portfolio in May 2010. Nike designs and markets footwear, apparel, equipment, and accessories under a number of brand names, including Nike (87% of revenues), Converse, Hurley, Cole Haan, and Umbro. The stock had traded down due to weakness of foreign currencies, particularly the Euro, concerns about global macro slowdown, and rising costs. We believe Nike’s strong globally embraced brand will allow the company to grow even in the current economic environment through its expansion in emerging markets, new stores in international markets, and appropriate pricing. In addition, currencies have moved favorably for Nike since May. CSX – CSX was a recent addition to the Fund as we purchased shares in September 2010. We’ve followed this company for quite some time and have owned the stock in the past. More recently we became bullish on the stock as it traded off in August making its valuation that much more compelling. We believe that long term the rail company is an appropriate investment as strong pricing, improving volumes, and solid productivity gains at the company will boost profits in the future. Going into the company’s peak shipping season, we believe that volume trends will be favorable and that investor sentiment will increase as management continues to market strong operating fundamentals. Marathon Oil – Marathon Oil continues to be one of the cheapest integrated oil companies as its low growth refining business drags down the higher growth, higher return production business. While the refining business is volatile we tend to look at this business unit favorably as Marathon’s refining unit is one of the most competitive refining companies in the U.S. that almost never reports a loss. With major capex plans in the refining business coming to an end, we believe investors will be attracted to the free cash flows that the refining business generates. On the production front, Marathon sold off a number of noncore and mature assets to refocus on a smaller asset base with much better growth potential. As a result, Marathon should continue to generate low to mid single digit growth production, thereby further boosting cash flow and earnings. Microsoft – We added to the Fund’s position in Microsoft during the month of June 2010. Microsoft remains one of the most dominant software companies in the world with Windows and Office having a near monopoly-like market share. Many tech stocks, especially those with exposure to Europe, declined significantly during the second quarter due to concerns over a regional slowdown. After doing our research and channel checks, we believed that the concerns were overblown. Longer term the business 5 upgrade spending is just starting, while the consumer launches should gain traction over the next 12 months. We believe that Windows Phone 7 and Kinect for xBox should help with consumer demand. One of the company’s new offerings, Windows Azure Cloud Services, is experiencing significant demand and revenue increased 40% quarter-over-quarter. The company should earn at least $2.40 per share next year and has $3 per share net cash on the books. In our opinion, Microsoft is one of the cheapest tech stocks. Sales: Illinois Tool Works – We exited our position in Illinois Tool Works (“ITW”) in October 2009 primarily due to valuation concerns. Margin recovery at ITW came faster than we had expected due to increased order flow in the face of a challenging macro backdrop. ITW’s portfolio of hundreds of discrete business units across a wide range of diverse end markets in our estimate would only be able to generate modest growth over the coming year. The premium valuation that the stock traded at well above peers and historical average caused us much concern. Goldman Sachs – We exited our position in Goldman Sachs after learning of and concluding that the SEC civil charges against Goldman Sachs would have the potential for further lawsuits and potential losses. The SEC alleged that the company defrauded investors by misstating/omitting key facts regarding certain CDO structures. Hewlett Packard – We liquidated our entire stake in Hewlett Packard during the month of August 2010. Hewlett Packard is a global provider of software and hardware to a number of different verticals. During this past summer, there was a change at the top of management that was unexpected. This caused us to review our position in the company and we decided it was best to exit rather than wait around to see who becomes the new CEO. Green Mountain Coffee Roasters – Green Mountain Coffee Roasters produces and distributes coffee (under Green Mountain and other brands) and single-serve coffee makers under the Keurig brand. The company has significant growth prospects as the leader in the single-serve coffee market and large and growing installed base of approximately 5 million Keurig machines. We exited our position in Green Mountain in September following the company’s disclosure of an SEC investigation regarding its accounting practices and our expectation that Green Mountain would likely restate its past results. Danaher – Danaher designs, manufactures, and markets industrial and consumer products in four principal segments: Professional Instrumentation, Medical Devices, Industrial Technologies, and Tools & Components. Danaher generates a significant amount of cash flow through its portfolio of strong business platforms and typically redeploys those cash flows into other businesses. The company has a deal making culture that generates best in class Return on Invested Capital. We sold our position in Danaher in late 2009 as we believed that the company’s premium valuation multiples fully reflected the company’s ability to acquire growth. The challenging macro economic backdrop we believed would cause investors to reevaluate such a relatively expensive stock and hence hastened our sell decision. Outlook: From an investment stance we continue to focus on companies with strong balance sheets, positive free cash flow, earnings visibility and stability, and healthy dividends. 6 Our growth at a reasonable price strategy now also includes income at a reasonable price. The investment outlook for 2011 is mixed with conflicting economic data and market valuations at or above historical averages. Currently our valuation sensitive investing causes us to be more vigilant in waiting for the right entry points in a stock. Besides companies that pay sustainable dividends, we are actively looking for companies with international exposure, especially to emerging economies. We have and continue to be concerned about a sustainable market rally in the face of an economic recovery that is anemic. The stimulus plan served to buoy consumer attitudes towards spending through a temporary increase in its sense of wealth. That same consumer who is overextended now likely faces a future of underemployment rather than employment. In addition, the expected decrease in government spending at the federal, state and local levels due to lower tax receipts will serve to stymie economic and individual company growth prospects. In our view, temporary fixes, stopgap measures, and partisan politics are not the solutions that promote job and wage growth. Until policies are put in place to once again allow free market capitalism to take root, the U.S. economy will be on shaky footing. While we are worried about the considerable headwinds over the coming year, we are less concerned about a severe negative economic event or a double dip recession. We would like to take the opportunity to express our sincere appreciation to our valued and growing family of shareholders for entrusting your assets to our care and your continued belief in The Profit Fund investment style. As we celebrate our 15th year and the launch of a new mutual fund, we look forward to serving your investment needs for many years to come. Eugene Profit President/Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end is available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Fund’s website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 7 THE PROFIT FUND Comparison of the Change in Value of a $10,000 Investment in The Profit Fund and the Standard & Poor’s 500 Index (Unaudited) Average Annual Total Returns(a) (for periods ended September 30, 2010) 1 Year 5 Years 10 Years The Profit Fund 9.42% 1.76% 0.07% Standard & Poor's 500 Index 10.16% 0.64% -0.43% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 8 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of September 30, 2010 (Unaudited) Top 10 Holdings September 30, 2010 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.0% EMC Corp. 3.3% Citrix Systems, Inc. 2.9% United Parcel Service, Inc. - Class B 2.8% QUALCOMM, Inc. 2.7% United Technologies Corp. 2.7% Walt Disney Co. (The) 2.6% El Paso Corp. 2.4% Microsoft Corp. 2.4% Best Buy Co., Inc. 2.3% 9 THE PROFIT FUND SCHEDULE OF INVESTMENTS September 30, 2010 Shares Common Stocks — 95.4% Value Consumer Discretionary — 10.2% Hotels, Restaurants & Leisure — 1.8% Yum! Brands, Inc. $ Media — 2.6% Walt Disney Co. (The) Specialty Retail — 4.2% Best Buy Co., Inc. Home Depot, Inc. (The) Textiles, Apparel & Luxury Goods — 1.6% NIKE, Inc. - Class B Consumer Staples — 7.5% Beverages — 4.1% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 3.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. Energy — 7.3% Oil, Gas & Consumable Fuels — 7.3% El Paso Corp. Exxon Mobil Corp. Marathon Oil Corp. Plains Exploration & Production Co. (a) Financials — 11.2% Capital Markets — 3.6% Franklin Resources, Inc. Morgan Stanley Consumer Finance — 1.7% American Express Co. Diversified Financial Services — 3.2% Bank of America Corp. JPMorgan Chase & Co. 10 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 95.4% (Continued) Value Financials — 11.2% (Continued) Insurance — 2.7% AFLAC, Inc. $ 1 Berkshire Hathaway, Inc. - Class A (a) Health Care — 15.3% Biotechnology — 4.6% Amgen, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies — 3.6% Hologic, Inc. (a) Medtronic, Inc. Health Care Providers & Services — 4.0% Aetna, Inc. Express Scripts, Inc. (a) WellPoint, Inc. (a) Pharmaceuticals — 3.1% Abbot Laboratories Johnson & Johnson Industrials — 10.3% Aerospace & Defense — 5.8% General Dynamics Corp. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics — 2.8% United Parcel Service, Inc. - Class B Road & Rail — 1.7% CSX Corp. Information Technology — 29.9% Communications Equipment — 6.2% Cisco Systems, Inc. (a) QUALCOMM, Inc. Research In Motion Ltd. (a) Computers & Peripherals — 8.9% Apple, Inc. (a) EMC Corp. (a) Western Digital Corp. (a) 11 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 95.4% (Continued) Value Information Technology — 29.9% (Continued) Internet Software & Services — 3.9% Akamai Technologies, Inc. (a) $ Google, Inc. - Class A (a) IT Services — 2.2% Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 2.1% Intel Corp. Software — 6.6% Adobe Systems, Inc. (a) Citrix Systems, Inc. (a) Microsoft Corp. Telecommunication Services — 3.7% Diversified Telecommunication Services — 3.7% AT&T, Inc. Frontier Communications Corp. Verizon Communications, Inc. Total Common Stocks (Cost $8,845,105) $ Shares Money Market Funds — 4.5% Value Fidelity Institutional Government Portfolio, 0.06% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.17% (b) Total Money Market Funds (Cost $473,528) $ Total Investment Securities at Value — 99.9% (Cost $9,318,633) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of September 30, 2010. See accompanying notes to financial statements. 12 THE PROFIT FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Receivable for investment securities sold Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Adviser (Note 4) Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share $ See accompanying notes to financial statements. 13 THE PROFIT FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2010 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Administration fees (Note 4) Distribution expense (Note 4) Transfer agent fees (Note 4) Registration fees Insurance expense Postage and supplies Reports to shareholders Custodian and bank service fees Trustees’ fees Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 14 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended September 30, Year Ended September 30, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation
